Citation Nr: 0509072	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  97-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for dysthymia with post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was before the Board in December 1998 
and September 2003 when it was remanded for additional 
development.

In March 1998, a hearing before the undersigned Veterans Law 
Judge was held at the St. Louis RO.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

The veteran's dysthymia with PTSD is productive of severe 
social and industrial impairment, as well as occupational and 
social impairment which more nearly approximates deficiencies 
in most areas and an inability to establish and maintain 
effective relationships than reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for dysthymia with PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for an increased rating 
for dysthymia with PTSD, the Board notes that a substantially 
complete claim was received and initially adjudicated prior 
to the enactment of the VCAA.  

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in April 2004.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in November 2004.  Furthermore, in this case, there is 
no indication or reason to believe that the RO's decision 
would have been different had the claim not been adjudicated 
before the RO provided the notice required by the VCAA and 
the implementing regulations.  Therefore, the Board believes 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded appropriate VA examinations.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim 
for increased rating for dysthymia with PTSD.

Factual Background

Historically, the Board notes that by rating decision dated 
in November 1994, the veteran was awarded service connection 
for dysthymia with PTSD.  A 30 percent rating was assigned 
for this disability.

A March 1995 VA outpatient treatment record notes that the 
veteran was seen in the mental health clinic for PTSD.  He 
reported that he lived with his fiancé and worked as a 
janitor in a nursing home.  He complained of anger, violence, 
stress and anxiety.  He complained of depression, but was not 
suicidal.  He stated that he had problems sleeping because of 
nightmares; he was hypervigilant at night.  He denied being 
homicidal.  

An April 1995 VA psychological testing report notes that the 
veteran was employed in maintenance at a nursing home.  The 
veteran indicated that he enjoyed the work and liked his 
supervisor, but found the pay to be inadequate.  The veteran 
reported that he lived with his fiancé and her two children.  
He expressed a strong commitment to his fiancé, noting her 
consistent support and loyalty.  He complained of problems 
sleeping, feeling nightly terror related to his in-service 
combat experiences, and losing his temper twice a week.  The 
examiner noted that the veteran presented with good grooming 
and hygiene.  The veteran's speech was rapid and pressured.  
Although his responses suggested that he heard, processed, 
and responded to questions in a rational way, his responses 
tended to be superficial, confused and sometimes 
contradictory.  The diagnostic impression was PTSD secondary 
to combat.

By rating decision dated in October 1995, the RO denied an 
increased rating for dysthymia with PTSD.  Thereafter, the 
veteran appealed.

VA outpatient treatment records dated from October 1995 to 
May 1996 note that the veteran continued to be seen with 
psychiatric complaints.  In October 1995, the veteran 
reported problems sleeping because of nightmares, decreased 
appetite, intrusive thoughts and rage.  The veteran reported 
thoughts of suicide, but had no plan.  He denied being 
homicidal.  He indicated that he was in the process of 
divorcing his wife.  The examining physician ascertained that 
the veteran was not a danger to himself or others.  When seen 
in January 1996, the veteran complained of problems sleeping, 
nightmares and intrusive thoughts.  He complained of having a 
bad temper, and reported getting into fights.  He stated that 
he was depressed and fatigued.  The veteran denied being 
suicidal or homicidal.  He indicated that he had worked in 21 
different jobs since service, and was currently working at 
Wal-Mart.  In May 1996, the veteran reported problems 
sleeping, decreased appetite, and depression with suicidal 
thoughts.  He described feelings of rage and was afraid he 
might hurt someone.  He also reported feeling very anxious 
and jumpy.  The assessment was rule out major depression with 
homicidal thinking, and PTSD with intermittent explosive 
disorder.

An August 1997 VA examination report notes the veteran's 
complaints of anxiety, irritability, nightmares, and 
uncontrolled temper.  The veteran stated that he had problems 
trusting people.  He reported having nightmares that awaken 
him.  He hated to be touched by other people and startled 
easily.  He remained isolated; he had few friends, except his 
fiancé, who he lived with, and her parents.  The veteran 
reported having approximately 30 jobs over the past 5 years.  
He noted that he had a problems getting along with authority 
figures and controlling his temper.  Upon examination, the 
veteran was well groomed.  Speech was fluent and articulate, 
but rather soft toned.  Affect was sad and mood was 
depressed.  Thought flow was organized.  The veteran denied 
suicidal or homicidal ideation currently, but admitted to 
fleeting thoughts of suicide up until approximately 2 years 
ago.  Insight and judgment were fair.  The Global Assessment 
of Functioning (GAF) score was 62.  The diagnoses included 
PTSD and generalized anxiety disorder.  

A March 1998 VA social work report and summary notes the 
veteran's history of disturbing nightmares, panic attacks, 
depression and temper outbursts.  The veteran reported that 
he divorced his first wife after being married only a few 
months (May 1995 to December 1995).  He remarried in February 
1998.  The veteran also reported that he had held 5 different 
jobs during the past 14 months; each time he was terminated 
for fighting with supervisors or customers.  He also 
complained of numerous physical problems, including 
gastrointestinal problems and knee disabilities, which caused 
him to miss work frequently.  Currently, he was employed in a 
grocery store.  The VA social worker noted that the veteran's 
knee disability and PTSD "have worsened and impaired his 
ability to maintain reliable employment or adjust to a 
reasonable, productive civilian life."  The VA social worker 
also opined that the veteran's "social integration and 
interpersonal skills have been severely impaired" since his 
discharge from service.  

VA outpatient treatment records dated from 1997 to 1998 note 
the veteran's ongoing complaints of flashbacks, anxiety, 
temper outbursts and nightmares.

A March 2000 VA examination report notes the veteran's 
problems keeping a job since his discharge from service.  He 
had been working in retail sales for the past 2 years; this 
was the longest he has ever kept a job.  He reported being 
written up for ongoing conflicts with co-workers.  He also 
reported chronic sleep disturbances and said that he was only 
able to sleep four hours a night.  Concentration was poor 
when he became angry or upset.  The veteran admitted that he 
did not care about his wife; although he denied suicidal 
ideation, he stated that he did not care whether he lived or 
died.  He denied hallucinations, delusions, or psychotic 
symptoms.  Upon examination, the veteran seemed hostile and 
angry.  His speech was slightly increased in amount; however, 
there was no push or pressure.  Thoughts were organized and 
goal directed.  The veteran denied suicidal or homicidal 
ideation.  Cognitive functioning appeared to be intact.  
Affect was broad and irritable.  Insight and judgment were 
impaired by irritability and anger.  The GAF score was 45.  
The diagnoses were PTSD and depressive disorder, not 
otherwise specified.  The examiner noted that the veteran 
continued to have problems with his anger and managing his 
temper.  The examiner stated, "He indicated that he has 
occasional combative outbursts and has serious impairment in 
his ability to relate to others including friends and 
family."

An August 2000 VA social industrial survey report notes that 
the veteran was employed full time.  The examiner opined:

It appears to me that PTSD symptoms 
prohibit the effectiveness of the veteran 
in the work place.  The most limiting 
symptoms are his inability to form 
cooperative and lasting working 
relationships with his managers, his 
coworkers and his customers.  His 
relationships with his family and friends 
(which are becoming fewer as time goes 
on) are similarly impaired.  The veteran 
continues to suffer from depression, is 
frustrated, angry and resentful.  He 
continues to isolate himself in part as a 
protection of his fear of inability to 
control his emotional outbursts.  The 
angry outbursts and assaultive behavior 
so limit his ability to sustain 
employment that I do not believe it is an 
exaggeration to suggest that his PTSD 
symptoms preclude his employment at this 
time in his life.

By rating decision dated in November 2000, the RO increased 
the rating for the veteran's dysthymia with PTSD to 50 
percent, effective May 1995.  Thereafter, the veteran 
continued his appeal.  

An August 2001 VA examination report notes the veteran's 
complaints of problems sleeping because of dreams and 
nightmares about being overseas.  He indicated that these 
nightmares occurred at least a couple of times a week.  The 
veteran also complained of flashbacks once a day or every 
couple of days.  In addition, the veteran complained of 
problems controlling his temper, feelings of irritability, 
and problems dealing with more than two people at a time.  
The veteran indicated that he had married for a third time 
approximately a year ago.  He stated that he goes out with 
his wife; he is comfortable with her and loves her and his 
children.  He also indicated that he had worked full time for 
the same company for the past year.  He stated that he enjoys 
watching television and fishing.  The veteran denied 
homicidal or suicidal ideation.  Upon examination, the 
veteran was fully oriented times four.  There was no evidence 
of a formal thought disorder.  Affect was appropriate.  The 
veteran denied auditory or visual hallucinations or 
delusions.  He denied paranoid ideation.  The GAF score was 
45.  The diagnosis was PTSD.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that the rating criteria for evaluating 
psychiatric disabilities were revised, effective November 7, 
1996.  

Under the criteria in effect prior to November 7, 1996, 
Diagnostic Code 9411 (post-traumatic stress disorder) and 
other codes pertaining to psychoneurotic disorders provide 
for a 10 percent rating when symptomatology is less than the 
criteria required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts, except 
the most intimate, are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2004).  The revised rating criteria provide that PTSD (Code 
9411), as well as other mental disorders, are to be assigned 
a 10 percent rating for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

The Board notes that the VA General Counsel recently held 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The Board concludes that under either the former or the 
revised rating criteria, the veteran is entitled to a 70 
percent rating for dysthymia with PTSD.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

In the case at hand, the veteran's most recent (2000 and 
2001) VA examinations resulted in GAF scores of 45, denoting 
serious symptoms or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Although the veteran maintains employment, 
the VA examiners noted that he has combative outbursts with 
coworkers, supervisors and customers.  In sum, the 
preponderance of the evidence establishes that the impairment 
from the veteran's dysthymia with PTSD more nearly 
approximates the severe occupational and social impairment 
required for a 70 percent evaluation under the former rating 
criteria, or the social and occupational impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships required for a 70 percent 
evaluation under the revised rating criteria, than the 
impairment contemplated by a 50 percent rating under either 
rating criteria.

The Board has also considered whether the disability warrants 
a 100 percent rating.  However, the evidence does not show 
that attitudes of all contacts, except the most intimate, are 
so adversely affected as to result in virtual isolation in 
the community, or any totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral process associated with 
almost daily activities such a fantasy, confusion, panic, and 
explosions of aggressive energy result in a profound retreat 
from mature behavior.  Nor has the disability resulted in 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In addition, 
the record demonstrates that the veteran has maintained 
substantially gainful employment throughout the appeal 
period, albeit in a number of different jobs.  Therefore, the 
Board has concluded that the social and industrial impairment 
from the disability does not more nearly approximate the 
total level of impairment required for a 100 percent rating 
than the level of impairment required for a 70 percent 
rating.  Accordingly, a 100 percent rating is not warranted.


ORDER

Entitlement to a 70 percent rating for dysthymia with PTSD is 
granted, subject to the criteria governing the payment of VA 
monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


